TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00432-CR


Ex parte Jeremy Cisneros




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. 06-1048, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Jeremy Cisneros was arrested for failing to stop and render aid following a fatal
accident.  See Tex. Transp. Code Ann. § 550.021 (West 1999).  A magistrate set bail at $450,000.00. 
Cisneros petitioned for a writ of habeas corpus complaining that the bail was unreasonable and
asking that it be reduced to an unspecified reasonable amount.  The writ issued and, following a
hearing, the district court reduced bail to $50,000.00.  Cisneros appealed the order on the ground that
the bail remained excessive.
The Court has been informed that Cisneros was released on bond on September 19,
2006.  The appeal is dismissed as moot.

				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed as Moot
Filed:   January 19, 2007
Do Not Publish